CaSe:lS-ZOSOQ-EEB DOC#225 Filed:OZ/OB/J_Q Entered202/05/1914234256 Pagel Of6

Fi|l in this information to identify the case:

United States Bankruptcy Court for the District of Co|orado,
Denver Division
Case #:
Debtor 1 Bibilonil David .J. 18-20309 EEB
Chapter: g
Debtor 2

 

 

Loca| Bankruptcy Form 3015-1.1

 

AMENDED CHAPTER 13 PLAN

 

lNCLUD|NG VALUAT[ON OF COLLATERAL AND CLASSiF|CATlON OF CLA|MS

Comp|ete applicable sections This chapter 13 plan dated=ebruag 5 2019 supersedes all previously fited plans.

1.1. To Credttors: TH|S PLAN MAY MOD|FY ¥OUR RIGHTS. |f you oppose any provision of the plan you must file a written objection with the Court by the
deadline fixed by the court. (App|icable deadlines given by separate notice.) |f you do not fr|e a timely objectionl you will be deemed to have accepted the

terms of the plan. which may be confirmed without further notice or hearing Creditors must tile timely proofs of claim in order to receive the applicable
payments

1.2. NONSTANDARD PROVtStONS
[X] This plan contains nonstandard provisions, set out in Part 12 of the plan.

1.3. MOTIONS FOR VALUAT|ON OF COLLATERAL AND DETERM|NAT|ON OF SECURED STATUS UNDER 11 U.S.C§ 506
[ ] This plan contains a motion for valuation opersonalproperty collateral and determination of secured status under 11 U.S.C§ 506. Additiona|
details are provided in Part 7.4 of this ptan.

[ ] The debtor is requesting a valuation of real property collateral and determination of secured status under 11 U.S.t§ 506 by separate motionl
Additiona| details are provided in Parts ?.3 and/or Part 7.4 of this plan. Status of motion:

1.4. MOT|ONS FOR LIEN AVO|DANCE UNDER 11 U.S.C.§ 522({}

[ ] The debtor is requesting avoidance of a judicial lien or non-possessory, non-purchase»money security interest under 11 U.S.C. § 522(¥)

by separate motion. Additlona| details are provided in Part10.4 of this plan. Status of motion:

Background lnformation

 

 

 

 

 

 

 

2.1 Prior bankruptcies pend|ng withln one year of the pet|tion date forr this case:
Case Number and Chapter Discharge or dlsm|ssa| i conversion Date
None

2.2 Discharge: The debtor:

[X] is eligible for a discharge
2.3 Domlclle & Exemptions:

Prior states of domici|e;
within 730 days NlA
within 910 days NIA

The debtor is claiming exemptions available in th{>X] state of Co|OradO or[ ] federal exemptions

2.4 Domestic Support: The debtor owes or anticipates owing a Domestic Support Obligation as defined in 11 U.S.t§.101(14A). Notice shall be
provided to these parties in interest

A. Spouse/Parent:
M
[ldenttfy]

B, Government:
M&
[icientiry]

C. Assignee or Other:

L.B.F.3015-1.1(12/17) pagel

CaSe:lS-ZOSOQ-EEB DOC#225 Filed:OZ/OB/J_Q Entered202/05/1914234256 PageZ 016

M
[|dent|fy]

D. The Debtor[ ] has provided the Trustee with the address and phone number of the Domestic Support Ob|`=gation recipient.[df] cannot
provide the address or phone number because it/they islare not available

E. The current monthly income of the debtor. as reported on thcial form 1220-1 or 1220-2. as applicable,[X] below, [ ] equal to, or[ ]
above the applicable median income

P|an Ana|ysis

 

 

 

 

 

 

 

 

 

 

 

3.1 Total Debt Provided for under the P|an and Admin|strative Expenses
A. Total Priority Claims (Class One)
1. Unpaid attorneys fees $ 2 600
(tota| attorneys fees are estimated to be $ 4,100 of which $ 1,500 has been prepaid)
2. Unpaid attorneys costs (estimated) 3 _Q
3. Tota| taxes
(Federal $Q; State $1,712 $ 1,712
B. Total payments to cure defaults (Class Tvvo) 5 o
C. Tota| payments on secured claims (C|ass Three) 3 §
D. Tota| payments on unsecured claims (C|ass Four) $ 6 672
E_ Sub-Total $ 10,984
F. Tota| trustees compensation (10%) of debtor's payments) $ 1 220
G. Total debt and administrative expenses $ 12 204
3.2 Reconcl|lation with Chapter 7
A. The net property values set forth below are liquidation values rather than replacement values. The replacement values may appear in Class
Three of the plan.
B. Assets available to C|ass Four unsecured creditors if Chapter 7 filed.'
1. Va|ue of debtor's interest in non-exempt property S Q
Less costs x Debtor’s Less
Property Va|ue of sale Less L|ens jmerast Exemptjons = Net Valuo
2. Pius: value of property recoverable under avoiding powers: $ g
3. Less: estimated Chapter '/' administrative expenses: 5 g
4. Less: amounts payable to priority creditors: s 2 104
5. Equa|s: estimated amount payable to C|ass Four creditors if Chapter 7 filed (if negative, enter zero} 5 g
C. Estimaled payment to C|ass Four unsecured creditors under the Chapter 13 P|an plus any funds recovered from
"other property' described in Part 4_i_D below. 5 6 672

Properties and Future Earnings Subject to the Supervision and Control of the Trustee

4.1 Future Earnings: The debtor submits to the supervision and control of the Trustee all or such portion of the debtor's future earnings or other future

income as is necessary for the execution of the l=‘lanl including:

A. Future earnings which shall be paid to the trustee for a period of approximately § monthsl beginning 12lZSl201 8 as follows:
B

-Number of
36

    

Amount of Tota|
339 1

C. Amounts for the payment of Class Five post-petition claims included in above: §
D. Other property:

4.2 Pay ments: The debtor agrees to make payments under the Plan as follows:

[X] Direct Payment from debtor to trustee

class one - claims remitted w Priorrry underii u.s.c. § sur

Un|ess other provision is made in paragraph 10.3, each creditor in C|ass One shall be paid in full in deferred cash payments prior to the
commencement of distributions to any other class (except that the payments to the Trustee shall be made by deduction from each payment
made by the debtor to the Trustee) as follows:

5.1 A|lowed administrative expenses:

A. Trustee's compensation (10% of amounts paid by debtor under this Ptan) $ 1 220
L.B.F‘ 3015-1.1 (12.'17) page 2

CaSe:lS-ZOSOQ-EEB DOC#225 Filed:OZ/OB/J_Q Entered202/05/1914234256 PageS 016

5.2

B. Attorney‘s Fees (estimated and subject to allowance)
C. Attorney’s Costs (estimated and subject to allowance)

$ 2,600

59

Other priority claims to be paid in the order of distribution provided by 11 U.S.C. § 507 [if none, indicate]:
A. Domestic Support Ob|igations;A proof of claim must be timely filed in order for the Trustee to distribute amounts provided by the

plan.
1. NlA.
B. Taxes
1. FederalTaxes
2. StateTaxes

C|ass Two - Defau|ts

 

$0

$1.;!1;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.1 Modlfication of nghts: if debtor is proposing to modify the rights of creditors in C|ass Two, debtor must specifically serve such creditor in the
manner specified in Fed. R. Bankr. P. 9014 and 7004.
6.2 C|ass Two A (lf none, |nd|cate): C|alms set forth below are secured only by an interest in real property that is the debtor's principal residence
located at 11792 W Belmont Pl. Littlet‘.orl. CO 80127-6241 . Defau|ts shall be cured and regular payments shall be made:
[X] None
Regular
monthly
T°la| payment to
Total default amount to No. of be made
amount to interest cure months to d|rgcr¢y to Date of first
Creditor be cured1 rate arrearage cure creditor payment
6.3 C|ass Two B [if none, indicate]: Pursuant to 11 U.S.C.§ 1322(b)(5), secured (other than claims secured only by an interest in real property that is
the debtor's principal residence) or unsecured claims set forth below on which the last payment is due after the date on which the final payment
under the P|an is due. Defau|ts shall be cured and regular payments shall be made:
[X] None
OR
Regular
monthly
Total payment to
Tota| default amount to No. of be made
amount to interest cure months to directly to Date of first
Creditor Desc ri ption of collateral be cured2 rate arrearage cure creditor payment
6.4 C|ass Two C [if none, indicate]: Executory contracts and unexpired leases are rejected, except the following. which are assumed:
[X] None

 

 

Other party to lease or contract

or lease

 

Property, if any, subject to the contract

 

Total
amount to
cure. if any

 

No. of
months to
cure

 

Regular
monthly
payment to
be made
directly to
creditor

 

Date of first
pay mont

 

mass Three - All other Aliowed secured claims

A. in the event that debtor rejects the lease or contract, creditor shall file a proof of claim or amended proof of claim reflecting the rejection of the

lease or contract within 30 days of the entry of the order confirming this plan. failing which the claim may be barred.

C|alms shall be divided into separate classes to which 11 U.S.C. § 506 shall or shall not apply as follows:

7.1

Modiflcatlon of nghts: if debtor is proposing to modify the rights of creditors in C|ass Threel debtor must specifically serve such creditor in the

L.B.F. 3015-1.1 (12/17)

page 3

 

 

 

CaSe:lS-ZOSOQ-EEB DOC#225 Filed:OZ/OB/J_Q Entered202/05/1914234256 Page4 016

manner specihed in Fed. R. Bankr. P. 9014 and 7004.

7.2 Adequate Protection: lf adequate protection payments are indicated, such payments will be made by the trustee to the creditors indicated above
until such time that superior class creditors are paid in full. Any adequate protection payments made will be subtracted from the total amount
payable Unless otherwise provided adequate protection payments will accrue from the date of filing but will not be made untii the creditor has filed a
timely proof of claim.

1.3 Secured claims subject to 11 U.S.C. § 508 (Real Property): |n accordance with Fed. R. Bankr. P. 3012, 7004 and L.B.R. 3012-1. the debtor has
died and served a separate motion for valuation of collateral and determination of secured status under 11 U.S.C. § 506 as to the real property and
ciaims listed in Part 1.3 of this plan and below, The plan is subject to the codd order on the debtor's motion if the court grants the debto’s motion,
the creditor will have an unsecured claim in the amount of the debt as stated in any timely filed. allowed proof of claim, including such claims filed
within thirty days from entry of an order determining secured status under Fed. R. Elankr. P. 3002(0}(1) and (3). The creditors listed in Part 1.3 and
below shall retain the liens securing their claims until discharge under 11 U.S.C§ 1328. or. if the debtor is not eligible for a discharge upon the
debtor's successful completion of all plan payments and the closing of the case.

 

 

 

 

 

 

[X] None
OR
Proof of claim
Descrlptlon of collateral amouni' if
Name of creditor (pursuant to L.B.R. 3012-1) any
7.4 Secured claims subject to 11 U.S.C. § 506 [if none, indicate]: The debtor moves the court through this chapter 13 plan, for a valuation of

collateral and determination of secured status under 11 U.S.C§ 506 regarding the property and claims below. The creditors shall retain the liens
securing their claims until discharge under 11 U. S. C. § 1328 or payment in full under nonbankruptcy law.

[ ] None
OR

A. The following creditors shall be paid the value of their interest irr collateral Any remaining portion of the allowed claim shall be treated as a
general unsecured claim.

 

Conflnnation Amount of Adequate Total
value of debt as ""t°"°$t protection amount
Creditor Descl'iption Uf Co"ateral collateral scheduled rate payment payable

 

B. The following creditors shall be paid the remaining balance pa able on the debt over the period required to pay the sum in full.

 

 

 

 

 

 

 

 

 

 

Confirmation Amount of Adequate Total
value of debt as |"19"°51 protectio amount
collatera schedul rat n payabl
Creditor Description of collateral i ed e pay mem d
7.5 Secured claims to which 11 U.S.C. § 506 shall not apply (persona| property) [if none, indicate]: The following creditors shall retain the liens

secuan their claims, and they shall be paid the amount specified which represents the remaining balance payable on the debt over the period
required to pay the sum in fuil:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[X] None
OR
Adequate

Amount of P"°ia€fl°" Total

debt as interest payment amount
Credltor Description of collateral scheduled rate payable
7.6 Property being surrendered [if nonel lndicate]: The debtor surrenders the following property securing an allowed secured claim to the holder of

such claim:
Antlci ated date of

Creditor Pl'OE€[§i surrender
Be||co Credit Union 2008 Range Rover immediately
Toyota Financlal Serv|ces 2018 Toyota Highlander immediaidiy
7.'! Rellef from St,ay: Relief from the automatic stay to permit enforcement of the liens encumbering surrendered property shall be deemed granted by

the Court at the time of confirmation of this P|an. Wrth respect to property surrendered. no distribution on the credlipclaim shall be made unless
that creditor files a proof of claim or an amended proof of claim to take into account the surrender of the property.

L.B.F. 3015-1.1 (12i1'r') page£i

CaSe:lS-ZOSOQ-EEB DOC#225 Filed:OZ/OB/J_Q Entered202/05/1914234256 PageB 016

C|ass Four-Allowed Unsecured Ciaims Not Otherwise Referred To in the P|an

8.1 Payment of C|ass Four Claims: Class Four C|alms are provided for in an amount not less than the greater of;
A. The amount necessary to meet the best interests of creditors pursuant to 11 U.S.(§ 1325(a)(4) as set forth in Part 3.2: or
B. Total disposable income for the applicable commitment period denned by 11 U.S.<§.1325(bj(1)-(4}.

8.2 Disposabie lncome: The monthly disposable income of g 97 [amount] has been calculated on Form 1220-1 or 1220-2, as applicable Total
disposable income is $7,093 [amount] which is the product of monthly disposable income of M [amount] times the applicable commitment
period of 36 months [time period].

8.3 Class|flcation of C|alms:
A, [X] C|ass Four claims are of one class and shall be paid a pro rata portion of all funds remaining after payment by the trustee of all prior
classes;

8.4 Non-Dischargable Claims: A timely filed claim. found by the Court to be non-dischargeable pursuant to 11 U.S.t§.523(a}(2), (4). or (B). will

share pro-rata in the distribution to C|ass Four. Collection of the balance is stayed until the case is dismissed converted to a Chapter 7 or discharge
enters, unless ordered otherwise

class Frve - Post-Petruon claims Arrowea under 11 u.s.c. § 1305 rif none rncrrcace)

Post~petition claims allowed under 11 U.S.C§ 1305 shall be paid as follows:

 

 

 

[X] None
Other Provisions
10.1 Dlrect Payments: Payment will be made directlyto the creditor by the debtor on the following claims:
llllonthly
payment No. of months
Creditor Collaterai, if any amount to payoff
Home Point Financial Corp. 11792 W Belmont Pl, Littleton, CO 80127-6241 3,300 160

 

 

 

 

 

 

10.2 Effective Date of P|an: The effective date of this P|an shall be the date of entry of the Order of Contirmaiion.

10.3 Order of Distribution:

A. [X] The amounts to be paid to the C|ass One creditors shall be paid in full, except that the chapter 13 trusteéee shall be paid up to, but not
more than, the amount accrued on actual payments made to date After payment of the C|ass One creditors, the amounts to be paid to cure the
defaults of the C|ass Two A. C|ass Two B and C|ass Two C creditors shall be paid in full before distributions to creditors in Classes Three.

Four, and Five (strii<e any portion of this sentence which is not applicable). The amounts to be paid to the C|ass Three creditors shall be paid in
full before distributions to creditors in Classes Four and Five. Distributions under the plan to unsecured creditors will only be made to creditors
whose claims are allowed and are timely filed pursuant to Fed. R. Bankr, P. 3002 and 3004 and after payments are made to Classes One. Two

A, Two B. Two C and Three above in the manner specified in Parts 5, or 7, and 8.1..

10.4 i\llotions to Vold L|ens under 11 U.S.C. § 522(f): ln accordance with Fed. R. Bankr. P. 4003(d). the debtor intends to file or has tiled, by separate
motion served in accordance with Fed. R. Bankr. P. 7004. a motion to void lien pursuant to 11 U.S.§`522(f) as to the secured creditors iisted in
Part 1.4 and below:

 

Date of order
Description of collateral (pursuant to L.B.R Date motion to granting motion

Creditor 4003'2) avoid lien file or pending
None

 

 

 

 

 

 

 

10.5 Student Loans:
[X] No Student Loans

10.5 Restitut|on:
[X] No Restitution

10.7 Reinvestment of Property in debtor: A|| property of the estate shall vest in the debtor at the time of confirmation of this Plan.
10.8 lnsurance: insurance in an amount to protect liens of creditors holding secured claims is currently in effect and will be obtained and kept in force

through the period of the Plan.
App|icab|e policies will be endorsed to provide a clause making the applicable creditor a loss payee of the policy.

mresumptively Reasonabte Fee

[X] Counsel elects the Presumptively Reasonab|e Fee pursuant to L.B.R. 2016-3'LaAny objection to the allowance of the Presumptive|y Reasonable
Fee must be made by the objection deadline to confirmation

 

L.B.F_ 3015-1.1 (12/17) page 5

CaSe:lS-ZOSOQ-EEB DOC#225 Filed:OZ/OB/J_Q Entered:OZ/05/1914234256 Page€ 016

m!onstandard P|an Provisions

Under Bankruptcy Ru|e 3015.1{e), nonstandard provisions must be set forth below. A nonstandard provision is a provision not othenivise included in the
Otticial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void Debtor to turn over (withln 30 days of receipt}
non-exempt portion of any pre-Petition personal injury proceeds received.

S|gnature of Debtor(s) and Debtor(s)' Attorney

 

i certify that the wording and order of the provisions in this Chapter 13 P|an are identical to those contained in the Ofiicia| Form 3015-1.1, and that the plan
contains no nonstandard provisions other than those set out in Part 12.

Date Februa[_y 5, 2019 /s/ David M. Serafr‘n
Signature

Bar Number (if applicab|e):33686

Mailing Address:Law Office of David Serafin
501 S Cher[y St Ste 1100

Denverl CO 80246-1330

Te|ephone Number:

Facsimi|e number:

E-mail address: david@davidserafin|avv.com

Verification of Debtor

| declare under penalty of perjury that the foregoing is true and correct

Dated: Februa[y 5, 2019 /s/ David J. Br'biioni
Signature of Debtor 1

Mai|ing Address:11'r'92 W Belmont Pl
Littleton CO 80127-6241

 

 

1 The lesser of this amount or the amount specified in the Proof of C|aim.
2The lesser of this amount or the amount specified in the Proof of C|aim.

L.B,F. 3015-1.1 (12!17) paget$

